PER CURIAM.
This is an appeal from the order of the trial court granting a change of custody of the minor daughter of the parties, aged 5 years, to the mother, respondent; granting the father, appellant, the right of reasonable visitation; and awarding the mother $15.00 per week as child support.
A careful examination of the transcript and the authorities cited in the briefs reveals that this judgment of the trial court is based upon substantial evidence of change of circumstances and is therefore not clearly erroneous; that no error of law appears; and that an opinion in the case would have no precedential value.
Therefore, the judgment is affirmed.
All concur.